Exhibit 99.2 Non-GAAP Measures We prepare our financial statements in accordance with generally accepted accounting principles (GAAP). Within our investor presentation materials, we make reference to the following measures: non-GAAP adjusted earnings before interest, taxes depreciation and amortization (EBITDA), non-GAAP net income (loss) applicable to preferred and common shareholders, non-GAAP diluted earnings per common share and non-GAAP net margin. These non-GAAP measurements have been included as supplemental information. We believe that these measurements represent a useful internal measure of performance. Accordingly, where these non-GAAP measures are provided, it is done so that investors have the same financial data that management uses in evaluating performance with the belief that it will assist the investment community in assessing our underlying performance. However, because these measures are not determined in accordance with accounting principles generally accepted in the United States, such measures are susceptible to varying calculations and not all companies calculate the measures in the same manner. As a result, the aforementioned measures as presented may not be directly comparable to a similarly titled measures presented by other companies. These non-GAAP measures are presented as supplemental information and not as alternatives to any GAAP measurements. Reconciliation of Non-GAAP Financial Measures - Unaudited (amounts in thousands, except share data) Fiscal Year GAAP net income (loss) $ 22,489 $ 16,379 $ 19,549 $ 15,957 $ 2,419 $ ) Depreciation and amortization expenses 13,060 14,556 14,859 15,360 16,278 16,213 Impact of excluding a cumulative adjustment from a change in accounting estimate related to gift card breakage revenue 1,984 - Loss on impairment and asset disposals, net 3,262 4,955 3,478 826 9,928 72,185 Restructuring expense (benefit) - - ) ) 40 8,926 Gain on settlements ) ) - Interest expense 1,640 3,172 2,892 4,244 7,754 10,334 Income tax expense (benefit) 9,102 6,659 1,597 4,769 ) ) Loss (income) on discontinued operations, net of tax 1,306 51 ) 853 1,132 11,169 Non-GAAP adjusted EBITDA $ 50,687 $ 45,089 $ 41,415 $ 40,326 $ 36,124 $ 37,939 52 Weeks Ended 53 Weeks Ended December 29, December 30, GAAP net income (loss) applicable to preferred and common shareholders $ 22,489 $ ) Net of tax impact of excluding loss on impairments 1,990 2,973 Net of tax impact of excluding a cumulative adjustment from a change in accounting estimate related to gift card breakage revenue 1,211 - Net of tax impact of excluding gain on settlements ) ) Net of tax impact of excluding debt issuance costs written-off - 544 Impact of excluding certain income tax items ) 274 Net of tax impact of excluding loss (income) on discontinued operations 1,306 19 Impact of excluding excess of redemption value over carrying value of preferred shares redeemed - 35,776 Non-GAAP net income applicable to preferred and common shareholders $ 24,897 $ 19,192 Non-GAAP diluted earnings per share $ 0.70 $ 0.55 Non-GAAP net margin - see Note 1 % % Shares: Weighted average number of common shares outstanding - basic 34,761,160 34,313,636 Dilutive shares 1,023,270 854,791 Weighted-average number of common shares outstanding - diluted 35,784,430 35,168,427 Total revenues used for non-GAAP net margin $ 406,649 $ 396,055 Note 1: Non-GAAP net income applicable to preferred and common shareholders divided by total revenues.
